Name: 78/844/EEC: Commission Decision of 26 September 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to bed linen, table linen, toilet and kitchen linen falling within subheading ex 62.02 B of the Common Customs Tariff (NIMEXE code 62.02-73) originating in the People' s Republic of China and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-10-19

 nan